Order filed July 3, 2018.




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-18-00069-CR
                                 ____________

               LAWRENCE LANELL PARKER, II, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 264th District Court
                             Bell County, Texas
                        Trial Court Cause No. 76499

                                   ORDER
      The clerk’s record in this appeal was filed with this court on December 22,
2017. Our review has determined that a relevant item has been omitted from the
clerk’s record. See Tex. R. App. P. 34.5(c). The record does not contain the Pre-
Sentence Investigation Report.

      The Bell County District Clerk is directed to file a supplemental clerk’s
record, on or before July 17, 2018, containing the Pre-Sentence Investigation
Report.
       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                       PER CURIAM